
	
		III
		112th CONGRESS
		1st Session
		S. RES. 170
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Cochran (for
			 himself, Mr. Rockefeller,
			 Mrs. Hutchison, and
			 Ms. Landrieu) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			June 30, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring Admiral Thad Allen of the United
		  States Coast Guard (Ret.) for his lifetime of selfless commitment and exemplary
		  service to the United States.
	
	
		Whereas Admiral Thad Allen, the 23rd Commandant of the
			 United States Coast Guard, retired from the Coast Guard on June 30, 2010, after
			 39 distinguished years of service;
		Whereas Admiral Allen graduated from the United States
			 Coast Guard Academy in 1971 and served in a number of capacities, including
			 serving as the Principal Federal Official for response and recovery operation
			 for Hurricanes Katrina and Rita, Coast Guard Chief of Staff, and most recently
			 as National Incident Commander for the Deepwater Horizon Disaster in the Gulf
			 of Mexico;
		Whereas Admiral Allen commanded with distinction the
			 foremost Coast Guard in the world from 2006 to 2010 and has embodied the Coast
			 Guard's enduring values of honor, respect, and devotion to duty;
		Whereas Admiral Allen, during his tenure as Commandant,
			 focused the Coast Guard on modernization and improved readiness in responding
			 to natural disasters;
		Whereas Admiral Allen, during his tenure as Commandant,
			 worked to ensure the safety of professional mariners and millions of
			 recreational and commercial vessels, facilitate commerce, protect the ports and
			 maritime infrastructure of the United States from terrorism, conduct
			 humanitarian operations, protect our marine environment, secure United States
			 borders, combat drug trafficking, support anti-piracy efforts, and support
			 Operation Iraqi Freedom and Operation Enduring Freedom;
		Whereas Admiral Allen demonstrated the vision and
			 transformational leadership that will provide the United States with a Coast
			 Guard that is not only capable of meeting and exceeding the ever-changing
			 maritime challenges of the United States, but also able to better anticipate
			 future challenges and missions;
		Whereas Admiral Allen provided steady leadership in times
			 of crisis;
		Whereas as Dwight Eisenhower, the 34th President of the
			 United States once said, The qualities of a great man are vision,
			 integrity, courage, understanding, the power of articulation, and profundity of
			 character; and
		Whereas as we bid fair winds and following seas to Admiral
			 Allen, it is appropriate that he be remembered as exemplifying such trademark
			 characteristics exhibited by great leaders: Now therefore, be it
		
	
		That the Senate—
			(a)recognizes and
			 honors Admiral Thad Allen of the United States Coast Guard (retired), on behalf
			 of a grateful Nation, for his lifetime of selfless commitment and exemplary
			 service; and
			(b)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to
			 Admiral Thad Allen.
			
